Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-5, 7 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Espasa et al., US Patent Application Publication 2017/0286112 (hereinafter Espasa) in view of Umeda, US Patent Application Publication 2019/0385020 (hereinafter Umeda).
	Regarding claim 1, Espasa teaches:
An information processing device for acquiring a data sequence as an input and outputting a bit vector, comprising: a memory configured to store instructions (see e.g. fig. 17B, para. [0035]); and a processor configured to execute the instructions to: divide the data sequence into a plurality of groups (see e.g. para. [0036], lanes of bits); shift a digit of a value of data in each of the plurality of groups to a specific digit corresponding to each of the plurality of groups according to parallel processing in a single instruction multiple data (SIMD) method (see e.g. para. [0047-50], [0072], the bit shuffle instructions shifts a bit from each lane to a specific location in a result vector); and set the value of the data whose digits are shifted to corresponding digits of the bit vector (see e.g. para. [0047-50], [0072], values are set in the result location).
Espasa fails to explicitly teach the instructions to perform aggregate calculation including calculating an average value of a plurality of bit vectors including the bit vector in which the value of the data has been set to the corresponding digits to acquire a calculation result; and output the calculation result.
Umeda teaches calculating an average value of a plurality of vectors for machine learning processing (see e.g. para. [0099], [0159-61]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Espasa and Umeda to perform aggregate calculation including calculating an average value of a plurality of bit vectors including the bit vector in which the value of the data has been set to the corresponding digits to acquire a calculation result; and output the calculation result. This would have provided an advantage of improving performance of vector data classification as applied to machine learning such as discussed by Umeda (see Umeda para. [0197]).
Regarding claim 3, Espasa in view of Umeda teaches or suggests:
The information processing device according to claim 1, wherein the processor is configured to execute the instructions to: acquire a value of a specific bit position from each element of the bit vector in which the value of the data to be a corresponding digit has been set; shift a digit of each acquired value of the bit position to a position of a lower bit according to parallel processing of the SIMD; and set a value whose digits are shifted unit to each element of a data sequence (see e.g. para. [0044], [0047-50], [0072]).
Regarding claim 4, Espasa in view of Umeda teaches or suggests:
The information processing device according to claim 1, wherein the input data sequence is a data sequence in which a feature that is expressed by a discrete value is expressed by a discrete value vector in model generation of machine learning (see e.g. Umeda para. [0091-2], [0196-7]).
Claim 7 is rejected for reasons corresponding to those given above for claim 1.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Espasa in view of Umeda, further in view of Kulkarni et al., US Patent Application Publication 2012/0102060 (hereinafter Kulkarni).
Regarding claim 5, Espasa in view of Umeda teaches or suggests:
The information processing device according to claim 1, 
Espasa in view of Umeda fails to explicitly teach wherein an input data sequence is a Boolean vector that expresses whether or not a line matches a condition of a query in a selection operation in a table operation of a database.
Kulkarni teaches performing bitwise operations on Boolean vectors representing queries of a database (see e.g. para. [0078], [0084]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Espasa, Umeda, and Kulkarni such that an input data sequence is a Boolean vector that expresses whether or not a line matches a condition of a query in a selection operation in a table operation of a database. This would have provided an advantage of optimally using computing resources such as discussed by Kulkarni (see para. [0031], [0095]).




Response to Arguments
Applicant’s arguments regarding the amended “calculating an average value” limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Umeda.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183